DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1-24 are rejected as being indefinite because the claims do not properly or adequately set forth and define what the claimed invention is.  The claims fail to recite a structure that includes a preamble, transitional phrase, and body, in particular, there is a lack of transitional phrase; therefore, it is unclear to the examiner what exactly is being claimed as part of the invention. 


Claims 1, 22 and 24 are also unclear and indefinite because the claim limitations do not define or clearly show what the end point refers too or how the end point is determined.  Therefore, the claims are consider to be indefinite.
The remaining claims are also rejected under 35 U.S.C. 112(b), for being dependent upon a rejected base claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-7, 9-13, 20-21 and 23-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong et al. (A Fast Approximation for Seismic Inverse Modeling: Adaptive Spatial Resampling, 2017).

Regarding Claim 1. Jeong teaches a method for generating an image of a subsurface region(section 2-3), comprising: 
obtaining a set of seismic data and/or data derived therefrom for the subsurface region(section 2.1); 
resampling the set of seismic data and/or data derived therefrom to generate a resampled data set(section 2.3-2.4);

b) updating the new model based on learned information to generate an updated prior model of the subsurface region(Morkov chain, Markov model: section 2.3-2.4); and 
iterating parts (a) and (b) until an end point is determined, thereby obtaining a final updated model of the subsurface, by substituting the initial prior model in each iteration with the updated prior model from an immediately-preceding iteration(section 2.3-2.4).

Regarding Claim 2. Jeong further teaches the inverting the resampled data set comprises a one- stage petrophysical inversion (fig.6; section 3.1.2-3.1.3).

Regarding Claim 5. Jeong further teaches the resampling consists of subsampling (section 2.3-2.4).

Regarding Claim 6. Jeong further teaches the set of seismic data and/or data derived therefrom is selected from the group consisting of: seismic data for the subsurface region, seismic data and a velocity model for the subsurface region, seismic data and elastic parameters for the subsurface region, elastic parameters for the subsurface region, and any combination of two or more of the foregoing (fig. 5).

Regarding Claim 7. Jeong further teaches one or more additional geophysical data types selected from resistivity data and electromagnetic data are obtained in (CSEM, Resistivity, GPR: section 4).

	Regarding Claim 9. Jeong further teaches after the end point is determined, imaging a final model of the subsurface region based on an immediately-preceding new model (figs. 14-15).

Regarding Claim 10. Jeong further teaches training a learned information subsystem with information about the subsurface region; and obtaining the learned information for updating the new model from the learned information subsystem (Morkov chain, Markov model: section 2.3-2.4).

Regarding Claim 11. Jeong further teaches the learned information subsystem comprises at least one of a TD Hidden Markov Model and a 3D concepts model (Morkov chain, Markov model: section 2.3-2.4).

Regarding Claim 12. Jeong further teaches the learned information subsystem is trained using at least one of. well logs, synthetic traces, 3D concepts model, 3D physical simulations, 3D analogues, and any combination thereof (figs.2-3, 6).

Regarding Claim 13. Jeong further teaches the inverting the resampled data set comprises an optimization step, and the updating the new model based on the learned information comprises a learning step (Morkov chain, Markov model :section 2.2-2.4).

Regarding Claim 20. Jeong further teaches the resampling, inverting, and updating are each carried out on one or more seismic data analysis systems (section 3.2.2).

Regarding Claim 21. Jeong further teaches managing hydrocarbons based at least in part upon the final updated model of the subsurface (section 3.2.2).
.
Regarding Claim 23: Claim 23 is substantially the same as claims 1 and 9 therefore, rejected for the same as noted for claims 1 and 9. 

Regarding Claim 24: Claim 24 is substantially the same as part of  claim 1 therefore, rejected for the same as noted for claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (A Fast Approximation for Seismic Inverse Modeling: Adaptive Spatial Resampling, 2017) in view of Anderson et al. (US 2015/0355356).

Regarding Claim 3. Jeong does not explicitly teach the inverting the resampled data set comprises Full Wavefield Inversion.
However, Anderson teaches the inverting the resampled data set comprises Full Wavefield Inversion (resampled data in time domain to reverse-time migrate the measured seismic data, or to invert by full-wavefield inversion the measured seismic data: see claim 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the modified invention of Jeong, the inverting the resampled data set comprises Full Wavefield Inversion, as taught by Anderson, so as to compute at incorrect frequency in frequency domain, and uses mapping relationship that maps incorrect frequency to given frequency.

Regarding Claim 8. Jeong does not explicitly teach the set of seismic data and/or data derived therefrom comprises elastic parameters generated by Full Waveform Inversion of seismic data for the subsurface region.
However, Anderson teaches the set of seismic data and/or data derived therefrom comprises elastic parameters generated by Full Waveform Inversion of seismic data for the subsurface region (u2(x, t2): fig. 6; abstract).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a) Xu et al. (US 2015/0301223) disclose a system and method to predict rock strength by directly inverting for petrophysical properties. In one embodiment, seismic data is received or obtained from a seismic survey (step 101). The seismic data are then conditioned (step 103) in order to prepare them for an inversion process (step 105). The inversion process has an embedded rock physics model that allows the inversion to be formulated based upon, and thereby outputting or calculating (step 107), petrophysical properties. Rock strength data may then be calculated from the petrophysical properties (step 109).

Contact information



ny inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864